Citation Nr: 1445008	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-16 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected patellofemoral syndrome of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected patellofemoral syndrome of the right knee with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel





INTRODUCTION

The Veteran had active service from September 2001 to November 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran's September 2011 claim for increased rating was filed less than one year after the RO issued its initial rating decision in January 2011.  Although this claim was denied in a March 2012 rating decision and appealed, the Board will construe the September 2011 increased rating claim as a notice of disagreement with the initial rating, reflecting back to the Veteran's claim to reopen his service connection claim in April 2006.  38 C.F.R. §§ 20.201, 20.302(a).


FINDINGS OF FACT

1.  The service-connected left knee disability is shown to be manifested by painful motion, but flexion is performed to more than 60 degrees.

2.  The service-connected right knee disability is shown to be manifested by x-ray evidence of arthritis and painful motion, but flexion is performed to more than 60 degrees.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected left knee patellofemoral syndrome are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261 (2013).


2.  The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected right knee patellofemoral syndrome with degenerative joint disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's claim for an increased disability rating arises from his disagreement with the initial evaluation assigned after the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, and no treatment records regarding the knee have been identified by the Veteran, with the exception of a referral for physical therapy discussed below.  Also, the Veteran was provided VA examinations of his knees in July 2010, October 2011, and April 2013.  The Board finds that these examinations were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the disability has not significantly changed and a uniform evaluation is warranted.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, as the disability on appeal is, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The 10 percent rating now assigned under Diagnostic Code 5261 to both knees contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  It is also consistent with extension of the leg limited to 10 degrees.  Extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  In order to warrant a higher evaluation, the evidence must approximate the functional equivalent of extension of the leg limited to 15 degrees or more.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  In order to warrant a separate rating under Diagnostic Code 5260, the evidence must approximate the functional equivalent of flexion of the leg limited to 45 degrees or less.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  The Veteran has service-connected arthritis in his right knee, however, since some limitation of motion is noted, and the Veteran is already in receipt of a 10 percent rating, these criteria are not applicable in granting the Veteran a higher evaluation.


Other diagnostic codes provide rating criteria used to evaluate ankylosis, recurrent subluxation or lateral instability, dislocated cartilage, limitation of flexion, impairment of the tibia and fibula, and genu recurvatum.

On record is a referral for physical therapy given to the Veteran by a private physician in March 2006.  There is no evidence of subsequent treatment.

The Veteran underwent his first VA examination for his knees in July 2010, and was diagnosed with active bilateral patellofemoral syndrome with mild right knee degenerative joint disease.  He reported knee pain at 6/10 which becomes 8-9/10 with walking for more than 10 minutes or standing for more than 3 minutes.  He used a knee brace regularly, and reported losing 10-12 days of work as a letter carrier in the preceding 12 months due to the pain.  The examiner found tenderness on palpation of the infrapatellar area but no swelling.  The Veteran had not been hospitalized nor had he had surgery.  Right knee flexion was limited to 130 degrees, with pain beginning at 90 degrees.  Left knee flexion was limited to 130 degrees, with pain beginning at 60 degrees.  There was no change after repetitions.  Gait was normal, there was no ankylosis, and instability tests were negative.  There was no varus or valgus deformity.

In October 2011, the Veteran underwent a second VA examination.  The examiner diagnosed the Veteran with bilateral patellofemoral syndrome, tendinosis of both knees, and mild degenerative joint disease of the right knee.  The Veteran reported pain and swelling.  He rated baseline pain at 3/10, increasing to 7/10 by the end of a workday when a flare-up occurs, which is typically once a week and lasts until the next morning.  The Veteran treated flare-ups with heat and an over-the-counter brace.  The Veteran reported missing work two to three times per month from the pain, and he no longer is able to work overtime shifts.  Flexion in both knees was limited to 135 degrees with pain beginning at 135 degrees.  Extension was normal and without pain.  Flexion and extension were not affected by repetition.  The examiner found evidence of functional loss, with contributing factors of pain on movement and swelling in both knees.  There was tenderness on palpation in both knees.  Muscle strength and instability testing was normal.  There was no evidence of recurrent subluxation or dislocation, tibial or fibular impairment, or meniscal conditions.  X-rays showed degenerative arthritis of the right knee.  The examiner found that the Veteran's knee conditions affected his ability to work in that it decreased his ability to walk for longer periods, and made him unable to work overtime shifts when swelling was present.  The examiner opined that his service connected conditions are stable, and that his recent increased pain in his right leg was likely due to his tendinosis, which is less likely related to his service-connected patellofemoral syndrome, and more likely the result of the mild repetitive strains from his employment as well as his lifelong pes cavus, unsupported.

VA records indicate that the Veteran sought treatment for both knees from his physician at a VA facility in October 2011.  The physician referred him to a VA physical therapist, who treated him in November 2011.  The Veteran reported knee pain and limping.  He reported treating the pain with braces and Motrin, but without success.  Pain increased with walking, prolonged standing, and use of stairs, while pain was alleviated by rest.  The physical therapist found the Veteran's range of motion to be within functional limits.  Strength was measured as follows: bilateral hip/knee flexion at 4-/5; right vastus medialis obliquus at 1/5; left vastus medialis obliquus at 2+/5; right hip abduction/knee extension at 4/5; left hip abduction/knee extension at 4+/5; and bilateral ankles at 5/5.  The Veteran had an equal weight bearing gait and balance was good.

The Veteran's third VA examination was in April 2013.  The Veteran reported that his duty as a letter carrier had been restricted to no more than 8 hours per day due to his knee pain.  He reported pain increasing in evenings, with prolonged weight-bearing, and when using stairs.  He reported flare-ups 3-4 times per week lasting several hours, with profound localized anterior pain, which he treated with elevation and a topical analgesic.  Flexion in both knees was limited to 135 degrees with pain beginning at 135 degrees.  Extension was normal and without pain.  Flexion and extension were not affected by repetition.  The examiner found evidence of functional loss, with contributing factors of pain on movement and less movement than normal in both knees.  There was tenderness on palpation in both knees.  Muscle strength and instability testing was normal.  There was no evidence of recurrent subluxation or dislocation, tibial or fibular impairment, or meniscal conditions.

At issue here is whether a disability rating in excess of 10 percent in each knee is warranted at any point during the appeal period.  Each current evaluation is consistent with patellofemoral syndrome manifested by painful motion.  38 C.F.R. § 4.59.

There is no medical evidence warranting a rating in excess of 10 percent.  In order to warrant a higher rating under Diagnostic Code 5261, there must be actual or functional equivalent of limitation of extension to 15 degrees or more.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5261.  No lay or medical evidence on the record suggests that extension of either of the Veteran's legs is limited at all.  As such, an increased rating under Diagnostic Code 5260 is not warranted.

The VA General Counsel held that a separate rating may be assigned for limitation of flexion and limitation of extension of the same knee.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  In order to be ratable for limitation of flexion under Diagnostic Code 5260, there must be actual or the functional equivalent of limitation of flexion to 45 degrees or less.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5260.  The most recent two examinations both show a limitation of flexion to 135 degrees, and the July 2010 examination shows a limitation of flexion to 130 degrees, all unaffected by repetitious movement.  While the July 2010 examination indicated pain in each knee began at 90 and 60 degrees, the October 2011 and April 2013 examinations showed that pain in both knees began at 135 degrees.  While symptoms complained of have been observed, such as painful motion, crepitus, swelling and tenderness, such symptoms do not appear to affect the functional ability of his knees beyond that for which he is already receiving compensation.  The bilateral knee symptoms are contemplated by the 10 percent ratings assigned.  Indeed, while the Veteran's flare-ups keep him from taking overtime shifts, there is no indication that these flare-ups would cause drastic changes in his flexion, and does not interfere with his ability to do his job during regular hours.  No lay or medical evidence on the record suggests that flexion has ever been limited significantly beyond 60 degrees, or beyond 135 degrees since October 2011.  As such, a separate compensable rating under Diagnostic Code 5260 is not warranted.

The VA General Counsel also held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998).  Although the Veteran reports wearing knee braces from time to time, he does not specifically describe symptoms of instability.  In any case, medical testing for instability was entirely negative in all examinations, which the Board finds to be more probative due to its specificity and medical evaluation.  As such, a separate compensable rating for lateral instability of the knee is not warranted.  Furthermore, there is no evidence of ankylosis, subluxation, impairment of the tibia and fibula, or genu recurvatum.  On this basis, the Board finds that the service-connected disability picture for both knees more closely resembles the criteria for 10 percent ratings assigned on the basis of x-ray evidence of arthritis and painful motion.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's patellofemoral syndrome.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the pain and swelling caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his knees are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).






						[CONTINUED ON NEXT PAGE]
ORDER

An evaluation in excess of 10 percent for service-connected patellofemoral syndrome of the left knee is denied.

An evaluation in excess of 10 percent for service-connected patellofemoral syndrome of the right knee with degenerative joint disease is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


